DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.

Status of Claims
Claims 1, 9, 12, 15, 16, 17, 18, have been amended and are hereby entered.
Claims 2, 5-8, 22-23 remain cancelled.
Claim 24 has been added.
Claims 9-14 have been withdrawn.
Claims 1, 3-4, 9-21, and 24 are currently pending.
Claims 1, 3-4, 15-21, and 24 have been examined.


Response to Amendment and Remarks
Claim Objections 
Claim 1 was objected to because of formalities.  Claim 1 has been amended and the objection to the claims has been overcome.  Accordingly, the objection to claim 1 is withdrawn.   
Claim Rejections under 35 U. S. C. § 112(b) 
Claims 1, 3, 4, and 15-21 were rejected under 35 U.S.C. §112(b) as being indefinite. Claims 1, 15, 16, 17, and 18 have been amended to overcome the rejection.   Accordingly, the 35 U.S.C. §112(b) rejection of claims 1, 3, 4, and 15-21 has been withdrawn.
Claim Rejections under 35 U.S.C. § 103
Claims 1, 3, 4, 18, and 20-21 were rejected under 35 U.S.C. §103 as being unpatentable over the various combination of references. 
Applicant’s arguments and amendments, see page 11-12, filed 16 September 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yanagisawa et al (US PG Pub. 2019/0184301).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 18, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yanagisawa et al. (US PG Pub. 2019/0184301, hereinafter "Yanagisawa ").
Regarding Claim 1, Yanagisawa discloses an unmanned aerial vehicle control system (see at least Yanagisawa Figure 1, moving object operation system, 1) comprising at least one processor (see at least Yanagisawa ¶64 “The program according to the present example embodiment is a program that can execute the above-described moving object operation method on a computer.”): configured to: 
execute first control of an unmanned aerial vehicle based on first instruction information from a first wireless operation device (see at least Yanagisawa, ¶50 “Next, as shown in FIG. 3, the operator A transmits an operation signal from the smartphone 12A to the drone 11. The drone 11 then receives the operation signal from the smartphone 12A. The movement of the drone 11 is controlled according to the operation signal.”); 
acquire first information, which is at least one piece of the first instruction information or information based on a result of detecting an operation of the unmanned aerial vehicle (see at least see at least Yanagisawa, ¶50 “Next, as shown in FIG. 3, the operator A transmits an operation signal from the smartphone 12A to the drone 11….” and ¶51  “In this case, when the operator A selects the handover of the operation of the drone 11 and the operator B selects the takeover of the operation of the drone 11, the smartphone that exercises the operation function to the drone 11 is switched from the smartphone 12A to the smartphone 12B) ; 
acquire second instruction information for operating the unmanned aerial vehicle from a second wireless operation device (see at least Yanagisawa ¶51 “…the operator B transmits an operation signal from the smartphone 12B to the drone 11. The drone 11 then receives the operation signal from the smartphone 12B. The movement of the drone 11 is controlled according to the operation signal. At this time, for example, an alert asking whether or not to hand over the operation of the drone 11 to the operator B may be displayed on the smartphone 12A of the operator A, and an alert asking whether or not to take over the operation of the drone 11 from the operator A may be displayed on the smartphone 12B of the operator B. In this case, when the operator A selects the handover of the operation of the drone 11 and the operator B selects the takeover of the operation of the drone 11, the smartphone that exercises the operation function to the drone 11 is switched from the smartphone 12A to the smartphone 12B.)  
compare the first information and the second instruction information and then determine whether or not the first information and the second instruction information match each other or are similar to each other (see at least Yanagisawa ¶51 “At this time, for example, an alert asking whether or not to hand over the operation of the drone 11 to the operator B may be displayed on the smartphone 12A of the operator A, and an alert asking whether or not to take over the operation of the drone 11 from the operator A may be displayed on the smartphone 12B of the operator B. In this case, when the operator A selects the handover of the operation of the drone 11 and the operator B selects the takeover of the operation of the drone 11, the smartphone that exercises the operation function to the drone 11 is switched from the smartphone 12A to the smartphone 12B.”  On the other hand, in other cases, i.e. when the operator A does not select the handover of the operation of the drone 11, when the operator B does not select the takeover of the operation of the drone 11, or when one or both of the operator A and the operator B do not select either, the drone 11 hovers in the overlap area. The examiner interprets the determination that both the controllers (smartphone 12A and 12B have selected the takeover as comparing.); 
permit switching from the first control to second control of the unmanned aerial vehicle based on the second instruction information without switching to an autonomous flight mode, if it is determined that the first information and the second instruction information match each other or are similar to each other (see at least Yanagisawa ¶51   “In this case, when the operator A selects the handover of the operation of the drone 11 and the operator B selects the takeover of the operation of the drone 11, the smartphone that exercises the operation function to the drone 11 is switched from the smartphone 12A to the smartphone 12B….”). The examiner interprets both operator A and B selecting the takeover on their respective smartphones to be the same or similar instruction information.)”; and
restrict switching from the first control to the second control if it is not determined that the first information and the second instruction information match each other or are similar to each other (see at least Yanagisawa ¶51 “On the other hand, in other cases, i.e. when the operator A does not select the handover of the operation of the drone 11, when the operator B does not select the takeover of the operation of the drone 11, or when one or both of the operator A and the operator B do not select either, the drone 11 hovers in the overlap area.”  Thus, the Examiner notes that the takeover does not occur if they do not match.).
Regarding Claim 3, Yanagisawa discloses the unmanned aerial vehicle control system according to claim 1, wherein the at least one processor is configured to:
acquire the first instruction information as the first information ((see at least see at least Yanagisawa, ¶50 “Next, as shown in FIG. 3, the operator A transmits an operation signal from the smartphone 12A to the drone 11….” and ¶51  “In this case, when the operator A selects the handover of the operation of the drone 11 and the operator B selects the takeover of the operation of the drone 11, the smartphone that exercises the operation function to the drone 11 is switched from the smartphone 12A to the smartphone 12B) .”), and 
restrict switching based on the first instruction information and the second instruction information (see at least Yanagisawa ¶51 “On the other hand, in other cases, i.e. when the operator A does not select the handover of the operation of the drone 11, when the operator B does not select the takeover of the operation of the drone 11, or when one or both of the operator A and the operator B do not select either, the drone 11 hovers in the overlap area.”  Thus, the Examiner notes that the takeover does not occur if they do not match.).
Regarding Claim 4, Yanagisawa discloses the unmanned aerial vehicle control system according to claim 3, wherein at least one processor: is configured to restrict switching based on whether the first instruction information and the second instruction information match each other (see at least Yanagisawa ¶51 “On the other hand, in other cases, i.e. when the operator A does not select the handover of the operation of the drone 11, when the operator B does not select the takeover of the operation of the drone 11, or when one or both of the operator A and the operator B do not select either, the drone 11 hovers in the overlap area.”  Thus, the Examiner notes that the takeover does not occur if they do not match.).
Regarding Claim 18, Yanagisawa discloses the unmanned aerial vehicle control system according to claim 1, wherein the at least one processor is configured to restrict switching when a predetermined switching request for switching to control of the unmanned aerial vehicle based on the second information is acquired (see at least Yanagisawa ¶51 “On the other hand, in other cases, i.e. when the operator A does not select the handover of the operation of the drone 11, when the operator B does not select the takeover of the operation of the drone 11, or when one or both of the operator A and the operator B do not select either, the drone 11 hovers in the overlap area.”  Thus, the Examiner notes that the takeover does not occur if they do not match.).
Regarding Claim 21, Yanagisawa discloses the unmanned aerial vehicle control system according to claim 1, wherein the unmanned aerial vehicle includes the at least one processor (see at least Yanagisawa ¶36, “The moving object may be, for example, a remote vehicle such as a throttle-automobile. The moving object 11 includes a signal receipt unit 111. The signal receipt unit 111 is, for example, a central processing unit (CPU) or the like”.).
Regarding Claim 24, Yanagisawa discloses the unmanned aerial vehicle control system according to claim 1, wherein autonomous flight mode comprises any operation without being given an instruction by a user (see at least Yanagisawa ¶51, “In this case, when the operator A selects the handover of the operation of the drone 11 and the operator B selects the takeover of the operation of the drone 11, the smartphone that exercises the operation function to the drone 11 is switched from the smartphone 12A to the smartphone 12B.” The examiner notes that Yanagisawa teaches that the control is transferred from 12A to 12B and without autonomous mode therebetween.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa, as described above, and further in view in of Kanto (JP 10-108984, provided in the IDS “hereinafter “Kanto”).
Regarding Claim 15, Yanagisawa discloses the unmanned aerial vehicle control system according to claim 1, wherein the at least one processor is configured to;
switch control from the first control to the second control when the control is enabled to be switched to control of the unmanned aerial vehicle based on the second information and a predetermined switching request is acquired from a wireless operation device (see at least Yanagisawa ¶51, “In this case, when the operator A selects the handover of the operation of the drone 11 and the operator B selects the takeover of the operation of the drone 11, the smartphone that exercises the operation function to the drone 11 is switched from the smartphone 12A to the smartphone 12B.” The examiner notes that Yanagisawa teaches that the control is transferred from 12A to 12B and without autonomous mode therebetween.” and ¶35 “The operation signal transmitters 12A and 12B and the synchronization unit 13 are connectable via a communication network. The communication network may be wireless or wired, and is preferably wireless.) 
Yanagisawa also discloses issuing a predetermined notification in the wireless operation device based on the second instruction information (see at least Yanagisawa ¶51 Next, when the drone 11 enters the overlap area of the operable area of the smartphone 12A and the operable area of the smartphone 12B, and when the operator B visually recognizes the drone 11, the operator B transmits an operation signal from the smartphone 12B to the drone 11. The drone 11 then receives the operation signal from the smartphone 12B. The movement of the drone 11 is controlled according to the operation signal. At this time, for example, an alert asking whether or not to hand over the operation of the drone 11 to the operator B may be displayed on the smartphone 12A of the operator A), 
Yanagisawa does not explicitly disclose wherein the notification is when the control is enabled to be switched.      
Kanto teaches issuing a predetermined notification in the wireless operation device when the control is enabled to be switched (see at least Kanto¶¶ 7, 9, 19 “Further, when receiving the flight control signal from the control terminal, the procedure of executing the light emission operation by the light emitting means installed in the airframe and the procedure of changing the light emission operation when the next flight control signal is received , It clearly shows that the pilot has inherited the maneuvering.” And  “On the other hand, the control transmitters 2 and 3 are provided with a pair of control levers 2a, 3a, 2b and 3b, respectively. By operating these with the thumbs of both hands, the unmanned helicopter 1 is operated. Switching light source switches 2c and 3c are provided at positions where these levers 2a can be turned on and off while operating”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the notification in the controller as Kanto teaches in order to alert the operator of the switch of control and accurately perform the hand off by using the lighting or blinking as a signal.  
Regarding Claim 16, discloses issuing a predetermined notification in the first wireless operation device or the second wireless operation device wireless operation device based on the second instruction information (see at least Yanagisawa ¶51 Next, when the drone 11 enters the overlap area of the operable area of the smartphone 12A and the operable area of the smartphone 12B, and when the operator B visually recognizes the drone 11, the operator B transmits an operation signal from the smartphone 12B to the drone 11. The drone 11 then receives the operation signal from the smartphone 12B. The movement of the drone 11 is controlled according to the operation signal. At this time, for example, an alert asking whether or not to hand over the operation of the drone 11 to the operator B may be displayed on the smartphone 12A of the operator A), 
 Yanagisawa does not explicitly disclose wherein the notification is when control is switched to control of the unmanned aerial vehicle.      
Kanto teaches issuing a predetermined notification in the wireless operation device when the control is enabled to be switched (see at least Kanto¶¶ 7, 9, 19 “Further, when receiving the flight control signal from the control terminal, the procedure of executing the light emission operation by the light emitting means installed in the airframe and the procedure of changing the light emission operation when the next flight control signal is received , It clearly shows that the pilot has inherited the maneuvering.” And  “On the other hand, the control transmitters 2 and 3 are provided with a pair of control levers 2a, 3a, 2b and 3b, respectively. By operating these with the thumbs of both hands, the unmanned helicopter 1 is operated. Switching light source switches 2c and 3c are provided at positions where these levers 2a can be turned on and off while operating”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the notification in the controller as Kanto teaches in order to alert the operator of the switch of control and accurately perform the hand off by using the lighting or blinking as a signal.  
Regarding Claim 17, Yanagisawa discloses the unmanned aerial vehicle control system according to claim 1, including a processor configured to notify, but does not explicitly disclose wherein the at least one processor is configured to notify, when switching is restricted, information for canceling the restriction in the first or second wireless operation device.  
Kanto teaches wherein the at least one processor is configured to notify, when switching is restricted, information for canceling the restriction in the first or second wireless operation device. (see at least Kanto¶¶ 7, 9, 19 “Further, when receiving the flight control signal from the control terminal, the procedure of executing the light emission operation by the light emitting means installed in the airframe and the procedure of changing the light emission operation when the next flight control signal is received , It clearly shows that the pilot has inherited the maneuvering.” and  “On the other hand, the control transmitters 2 and 3 are provided with a pair of control levers 2a, 3a, 2b and 3b, respectively. By operating these with the thumbs of both hands, the unmanned helicopter 1 is operated. Switching light source switches 2c and 3c are provided at positions where these levers 2a can be turned on and off while operating”. The examiner notes that the recitation of “cancelling of the restriction” implies that the handover will take place, and accordingly, Kanto teaches that the notification occurs during a handover of control.). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the notification in the controller as Kanto teaches in order to alert the operator of the switch of control and accurately perform the hand off by using the lighting or blinking as a signal.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa, as described above, and further in view in of Kiyokazu (JP 2017-74826, provided in the IDS, hereinafter “Kiyokazu”).
Regarding Claim 19, Yanagisawa discloses the unmanned aerial vehicle control system according to claim 1, wherein the at least one processor is configured to cause the first operator and the second operator communicate each other when the first control is to be switched to the second control. (see at least Yanagisawa ¶51 “At this time, for example, an alert asking whether or not to hand over the operation of the drone 11 to the operator B may be displayed on the smartphone 12A of the operator A, and an alert asking whether or not to take over the operation of the drone 11 from the operator A may be displayed on the smartphone 12B of the operator B.).  
However, Yanagisawa does not explicitly disclose where the communication is a phone call.      
Kiyokazu teaches the wherein the communication is a phone call (see at least Kiyokazu ¶ 31 “In the handover takeover operation, communication from the operator A to the pilot B to inherit the maneuver can be carried out by using a communication means such as a cellular phone”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to been obvious to communicate by phone to ensure a smooth takeover of control (see at least Kiyokazu ¶ 5).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa, as described above, and further in view in of Sydnor (US PG Pub. 2017/0269594, hereinafter "Sydnor").
Regarding Claim 20, Yanagisawa discloses the unmanned aerial vehicle control system according to claim 1, wherein the at least one processor is configured to gradually switch to the second control (see at least Sydnor ¶52, “In some embodiments, instead of both X and Y changes to the offset being executed at the same time in the above examples, the changes may be executed sequentially—one before the other as appropriate. In some embodiments, the implementation of the changes to the operation of the UAS 100 can be performed in any manner that results in a smooth, safe, and/or efficient transition as defined by preprogrammed instructions or transmitted by the primary controller 103.”.  The examiner interprets changing only one of the X or Y movement of the UAS, and later the other, as changing the control gradually).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the unmanned aerial vehicle control system by the system of Sydnor in order to result in a smooth, safe and efficient transition of control.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662